DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 10 June 2022, the claims were amended. These claim amendments are based on the claim amendments filed on 28 March 2022, which were not entered. See the office action issued on 11 April 2022. As a result, the markup and status identifiers are not accurate for the claim set of 10 June 2022. For purposes of expediting prosecution, and given that both claim sets are visible in the file, this issue will be ignored. However, the drawing amendments filed on 28 March 2022 should be refiled.
Based on the claim amendments, the rejections under 35 U.S.C. 112 set forth in the office action dated 20 January 2022 have been withdrawn.

Election/Restrictions
As discussed in the interview summary dated 23 May 2022, the version of claim 1 examined in the office action dated 20 January 2022 and the current version of claim 1 are both generic to the species of Figure 1. In addition, claim 21 is generic to the species of Figure 1. Accordingly, these claims will be examined, and the species of Figure 1 will be treated as the elected species from among the species of Figures 1 and 1A-G.
Drawings
The drawings are objected to because reference numeral 362 should be present in Figure 1. See paragraph 48 and Figure 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites that “each of the plurality of discharging channels is engageable with the opening of the upper mold base”. The original disclosure fails to provide support for multiple discharging channels being engageable with one opening. The specification describes “corresponding” openings 341 and discharging channels 20 (see paragraphs 122-123), and the drawings show the same (see Figures 1, 1E, and 20-21, for example). Claim 23 is rejected based on its dependency from claim 22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 23, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the feeding ports” in the third-to-last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “feeding ports” instead. Claims 2-3 and 6-11 are rejected based on their dependency from claim 1.
Claim 3 refers to “the discharging channel”. Claim 3 depends from claim 1, which recites “a plurality of discharging channels”. It is unclear which of the discharging channels is being referenced in claim 3. It is also possible that claim 3 is meant to refer to all of the discharging channels. For purposes of examination, claim 3 will be interpreted as referring to any one of the discharging channels.
This same issue also applies to claims 6-9 and 11. Claims 7 and 9 are rejected based on their dependency from claims 6 and 8, respectively.
Claim 23 refers to “the upper mold base”. Claim 23 depends from claim 22, which recites that “each of the plurality of the molding devices further includes an upper mold base”. It is unclear which of the upper mold bases is being reference in claim 23. It is also possible that claim 23 is meant to refer to all of the upper mold bases. For purposes of examination, claim 23 will be interpreted as referring to any one of the upper mold bases.
Claim 27 recites “an insulator disposed between one of the plurality of discharging channels and a corresponding one of the plurality of molding devices” (emphasis added) and that “the insulator is configured to maintain a temperature difference between the one of the plurality of discharging channels and the corresponding one of the plurality of molding devices” (emphasis added). Claim 27 depends from claim 21, which recites “a plurality of discharging channels… wherein each of the discharging channels includes an outlet” and “a plurality of molding devices… wherein each of the plurality of molding devices includes… a plurality of feeding ports… correspondingly engageable with the outlets”. Based on claim 21, it is understood that multiple discharging channels engage with corresponding feeding ports on a single molding device at one time. Accordingly, it is unclear what is meant by an insulator being disposed between one of the discharging channels and a corresponding one of the molding devices. There is no correspondence between individual discharging channels and individual molding devices. For purposes of examination, claim 27 will be interpreted as reciting “an insulator disposed between one of the plurality of discharging channels and a Claim 28 is rejected based on its dependency from claim 27.
This same issue also applies to claim 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-11, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE 33 12 830 (“Bauer”), cited in an IDS, in view of U.S. Patent Application Publication No. 2014/0061960 (“Rosan”), cited in an IDS.
Regarding claim 1, Bauer discloses an injection-molding system (see Figures 1 and 2 and paragraphs 8 and 9 of the provided translation), comprising:
an extruding system (the mixing head 8; see Figures 1 and 2 and paragraph 9) configured to produce a mixture of a polymeric material and a blowing agent (see paragraphs 1, 2, and 9; isocyanate is a blowing agent);
a discharging channel (the channel leading to the outlet opening 9; see Figure 2) communicable with the extruding system (see Figure 2 and paragraph 9) and including an outlet (the outlet opening 9; see Id.) disposed away from the extruding system (see Figure 2) and configured to discharge the mixture (see paragraph 9); and
a plurality of molding devices (the molding devices corresponding to the mold cavities 2-5; see Figure 1 and paragraph 8) configured to receive the mixture from the outlet (see Figures 1 and 2 and paragraphs 8 and 9), wherein each of the plurality of molding devices includes:
a hollow space (the mold cavities 2-5; see Figure 1); and
a feeding port (the pouring channels 6; see Figures 1 and 2 and paragraph 8) communicable with the hollow space and engageable with the outlet (see Figures 1 and 2 and paragraphs 8 and 9).
Bauer does not disclose a plurality of discharging channels, wherein each of the discharging channels includes an outlet. Bauer also does not disclose that each of the plurality of molding devices includes a plurality of feeding ports communicable with the hollow space and correspondingly engageable with the outlets.
Rosan discloses a plastic molding apparatus and method (see paragraph 2) where a flow controller 80 and a manifold 85 cooperatively provide a flow of molten plastic material to a mold 100 (see paragraph 35 and Figure 2). One mold 100 or a plurality of molds 100 can be sequentially located beneath the manifold 85. See paragraph 37. The flow controller 80 receives the molten plastic material from an extruder 70 and allocates the material to a plurality of nozzles 90 through the use of valves 95. See paragraph 34 and Figure 2. The valves 95 can be open, closed, or in an intermediate position to permit independent flow of material from each nozzle 90 in varying amounts and/or rates. This facilitates complete, rapid, and accurate filling of molds 100 with varying surface features 110. See paragraph 35 and Figure 2A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the discharging channels and feeding ports of Bauer to provide multiple independently-controlled flow paths for each mold to facilitate complete, rapid, and accurate filling of the mold even when the mold has varying surface features, as taught by Rosan (see paragraph 35). See also MPEP 2144.04(VI)(B).
With respect to the limitations that “the plurality of the discharging channels are configured to discharge the same or different amounts of the mixture”, “the outlets have same or different widths or diameters”, and “the plurality of the feeding ports have same or different widths or diameters”, these limitations are necessarily met once there are multiple discharging channels and feeding ports. Any two elements are either the same or different. There is no other option.

Regarding claim 2, modified Bauer discloses wherein the plurality of molding devices are arranged in a line (see Figure 1 of Bauer).

Regarding claim 8, modified Bauer discloses a supporting device configured to facilitate an engagement of the discharging channel and each of the plurality of molding devices (the slide 18 and guide pieces 19 and 20 of Bauer; see Figures 1 and 2 and paragraph 10).
Regarding claim 9, modified Bauer discloses wherein the supporting device includes first and second elements configured to engage with each other (the slide 18 and guide pieces 19 and 20 of Bauer; see Figures 1 and 2 and paragraph 10), the first element protrudes from the extruding system or the discharging channel (the slide 18; see Figure 2 and paragraph 10), and the second element is disposed on each of the plurality of molding devices (the guide pieces 19 and 20; see Figures 1 and 2 and paragraph 10).

Regarding claim 10, modified Bauer discloses a cover configured to move between a first position and a second position (the slide 18 of Bauer; see Figures 1 and 2 and paragraphs 10-13), wherein the first position is away from one of the feeding ports, and the second position is above one of the feeding ports (see Id.; the pouring channels 6 are selectively blocked by the slide 18).

Regarding claim 11, modified Bauer discloses sequentially discharging the mixture into each of the plurality of molding devices. See Figure 1 and paragraphs 9, 10, and 12 of Bauer. Bauer does not explicitly disclose a control unit for accomplishing this. However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III), which discusses In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Regarding claim 21, please see the rejection of claim 1.
Regarding claim 24, Bauer does not disclose wherein at least one of the plurality of the discharging channels further includes a heater disposes thereon. However, Rosan discloses that heating components can be added to the valves 95 to ensure flowability of the molten plastic material or to independently adjust its temperature. See paragraph 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature from Rosan to ensure flowability of the molten plastic and/or independently adjust its temperature. Furthermore, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Rosan, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0172039 (“Imai”).
Regarding claim 3, in Bauer, the mixing head 8 is located to the side of the molding devices. See Figure 1 and paragraph 7.
Imai discloses that an injection unit 30 can be located to the side of a mold 37, 38 in an injection molding machine containing multiple molds. See Figures 2A and 2B and paragraph 6. Imai also discloses that an injection unit 70 can be located above a mold 97, 98 in an injection molding machine containing multiple molds. See Figure 4A and paragraph 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the mixing head 8 above the molding devices in modified Bauer since Imai teaches that it is acceptable both to arrange an injection unit to the side of a mold and above a mold in an injection molding machine containing multiple molds. Such a modification would represent a substitution among equivalents known for the same purpose. See MPEP 2144.06(II). See also MPEP 2143(I)(B).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Rosan, as applied to claim 1 above, and further in view of U.S. Patent No. 3,448,490 (“De Ryck”) and German Patent Application Publication No. DE 10 2009 060 526 (“Siebold”).
Regarding claim 6, Bauer discloses that the mixing head 8 moves relative to the mold cavities 2-5. See paragraphs 9, 10, and 12.
De Ryck discloses a similar arrangement to Bauer except that the injection head 1 is stationary and the molds move relative to the injection head 1 via trolleys 6. See Figures 1 and 2, lines 15-20 in column 1, and line 70 of column 1 to line 26 of column 2.
Siebold discloses a molding arrangement where a filling device 9 moves relative to stationary presses 1. See Figure 1 and paragraphs 30 and 31 of the provided translation. Siebold also discloses a molding arrangement where the filling device 9 is stationary and the presses 1 move relative to the filling device 9. See Figure 2 and paragraphs 30 and 32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the mixing head 8 of Bauer stationary and moved the molding devices relative to the mixing head 8 since Siebold teaches that it is acceptable both to move a filling head relative to molds and to move molds relative to a filling head and since De Ryck discloses how to accomplish this in a device similar to that of Bauer. Such a modification would represent a substitution among equivalents known for the same purpose. See MPEP 2144.06(II). See also MPEP 2143(I)(B). Alternatively, see MPEP 2144.04(VI)(A), which discusses In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Regarding claim 7, please see the rejection of claim 6.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Rosan, as applied to claim 21 above, and further in view of Imai.
Regarding claim 22, as discussed above in connection with claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the mixing head 8 above the molding devices in modified Bauer.
In the resulting combination, modified Bauer discloses wherein each of the plurality of the molding devices further includes an upper mold base (the parts 1a of the molding tool 1 of Bauer; see Figure 2 and paragraph 8) having an opening (the opening immediately adjacent the outlet opening 9; see Figure 2) and a mold disposed under the upper mold base (the part 1b; see Figure 2 and paragraph 8), the mold defines the first hollow space (the part 1b defines at least part of the corresponding mold cavity 2-5; see Figure 2), and each of the plurality of discharging channels is engageable with the opening of the upper mold base (see Figure 2).
For purposes of claim 22, the pouring channels 6 of Bauer correspond to the claimed feeding ports, with the rightmost openings of the pouring channels 6 (relative to Figure 2) corresponding to the claimed openings.

Regarding claim 23, modified Bauer does not disclose wherein a thickness of the upper mold base is less than a length of each of the plurality of discharging channels. In Bauer, a thickness of the lower portion of the part 1a is shown as being greater than the length of the outlet opening 9. See the marked-up figure below.

    PNG
    media_image1.png
    415
    548
    media_image1.png
    Greyscale

However, the dimensions at issue are similar, and there is no reason to expect that making the length of the outlet opening 9 slightly larger than the thickness of the portion of the part 1a indicated above would affect how the apparatus functions. See MPEP 2144.04(IV)(A), which discusses Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Rosan, as applied to claim 21 above, and further in view of Canadian Patent Application Publication No. CA 2,726,172 (“Kikuchi”).
Regarding claim 25, modified Bauer does not disclose wherein the at least one of the plurality of molding devices further includes a heater disposed adjacent to one of the plurality of feeding ports.
Kikuchi discloses heating means 16 around an inlet 15a of a molding die 15. Molding material 25a supplied from an extrusion die 10 to the inlet 15a is heated by the heating means 16 to keep the molding material 25a in a desirable melted and plasticized state. See Figure 1 and lines 20-23 on page 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located a heating means adjacent to the feeding ports of modified Bauer to keep the molding material in a desirable melted and plasticized state, as taught by Kikuchi (see lines 20-23 on page 16).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Rosan, as applied to claim 21 above, and further in view of French Patent Application Publication No. FR 2,745,226 (“Bertin”).
Regarding claim 26, modified Bauer does not disclose wherein at least one of the plurality of the molding devices includes a second hollow space adjacent to and isolated from the first hollow space.
Bertin discloses machines 2 for injection of plastic material. In Figures 1 and 2, each of the machines 2 has a single nozzle 18. The machine 2 of Figure 1 has a single cavity 24, while the machine 2 of Figure 2 has two cavities 24. In Figure 3, the machine 2 has two nozzles 20 and two cavities 24. See lines 65-72 of the provided translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one of the molding devices of Bauer with an additional cavity since Bertin teaches that an injection molding device can have one or more mold cavities (see Figures 1-3). Such a modification would represent a substitution among equivalents known for the same purpose. See MPEP 2144.06(II). See also MPEP 2143(I)(B).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Rosan, as applied to claim 21 above, and further in view of U.S. Patent No. 3,945,535 (“Leiste”).
Regarding claim 27, modified Bauer does not disclose an insulator disposed between one of the plurality of discharging channels and a corresponding one of the plurality of the molding devices, wherein the insulator is configured to maintain a temperature difference between the one of the plurality of discharging channels and the corresponding one of the plurality of molding devices.
Leiste discloses a nozzle 1 including a nozzle needle 3. See Figure 1 and lines 46-59 in column 3. A mouthpiece 2 of the nozzle 1 is located against a mold 10 having insulating plates 13. See Figure 1 and lines 60-64 in column 3. Figure 2 shows another embodiment including a nozzle needle 3a and insulating plates 13a, with a stem 18 attached to the nozzle needle 3a. See line 65 in column 4 to line 37 in column 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided insulating material between the discharging channels and mold devices of modified Bauer, as taught by Leiste, to prevent heat transfer between this structure. Furthermore, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Such an arrangement would necessarily maintain a temperature difference between the one of the plurality of discharging channels and the corresponding one of the plurality of molding devices, as claimed, since this is the function of insulating material.

Regarding claim 28, modified Bauer discloses wherein the insulator is disposed on the corresponding one of the plurality of molding devices (see Figures 1-2 of Leiste) and configured to surround a portion of the one of the plurality of discharging channels (see Id.).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Rosan, as applied to claim 21 above, and further in view of Japanese Patent Application Publication No. JP 2001-150504 (“Yamachika”).
Regarding claim 29, modified Bauer does not disclose wherein at least one of the plurality of the molding devices further includes a pressure-regulating system, the pressure-regulating system includes a junction point in connection with the first hollow space and a first gas conduit coupled to the junction point.
Yamachika discloses an injection nozzle 59 connected to a cavity 64. A counter pressure adding device 65 includes a gas cylinder 66, a pressure control valve 67, and a gas pipe 68 connected to the cavity 64. See Figure 1 and paragraph 14 of the provided translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a counter pressure system in modified Bauer, as taught by Yamachika. The use and advantages of such systems are well known in the art. Furthermore, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
The location where the gas pipe 68 meets the mold corresponds to the claimed junction point, and the gas pipe 68 corresponds to the claimed first gas conduit.

Regarding claim 30, modified Bauer discloses wherein the plurality of the feeding ports and the junction point are disposed oppositely with respect to the first hollow space (see Figure 1 of Yamachika where the injection nozzle 59 and the gas pipe 68 are located on opposite sides of the cavity 64).

Regarding claim 31, modified Bauer discloses wherein the pressure-regulating system further includes a second gas conduit coupled to the first gas conduit (the conduit connecting the gas pipe 68 to the pressure control valve 67 in Figure 1 of Yamachika) and configured to discharge gas from the first hollow space (the pressure control valve 67 is used to release fluid pressure; see paragraph 67 of Yamachika).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-10, 21, 24, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, and 18-20 of U.S. Patent No. 11,267,175 in view of Bauer, Imai, or Siebold.
Claim 1 of the patent discloses all the limitations of claims 1 and 21 of the present application except for the plurality of molding devices (the “same or different” language does not limit the corresponding structure). Claim 1 of the patent only discloses a single molding device. However, it is well known in the art to provide multiple molding devices. See any of Bauer, Imai, or Siebold. Accordingly, it would have been obvious to one of ordinary skill in the art to have duplicated the molding device of the patent. See also MPEP 2144.04(VI)(B).
Claim 1 of the patent also discloses the limitations of claims 8 and 9 of the present application. Claims 12 and 6 of the patent disclose the limitations of claims 10 and 24 of the present application, respectively. Claims 18-20 of the patent disclose the limitations of claim 26-28 of the present application, respectively.

Response to Arguments
As discussed above, Figure 1 is being treated as the elected species, and all claims have been examined.
With respect to the Applicant’s arguments in the reply of 28 March 2022, the previous prior art rejections have been modified based on Rosan to address the Applicant’s claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726